EXHIBIT10.2 CONFORMED COPY FIRST AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 2, 2006 among CLECO CORPORATION, as Borrower The Lenders Party Hereto JPMORGAN CHASE BANK, N.A. and WESTLB AG, NEW YORK BRANCH, as Syndication Agents KEYBANK NATIONAL ASSOCIATION, UNION BANK OF CALIFORNIA, N.A., CALYON, NEW YORK BRANCH and COBANK, ACB, as Documentation Agents and THE BANK OF NEW YORK, as Administrative Agent BNY CAPITAL MARKETS, INC., and J.P. MORGAN SECURITIES INC., as Co-Lead Arrangers BNY CAPITAL MARKETS, INC., as Book Runner Bryan Cave LLP 1290 Avenue of the Americas New York, New York 10104 TABLE OF CONTENTS Page ARTICLE 1. DEFINITIONS 1 SECTION 1.1 DEFINED TERMS 1 SECTION 1.2 CLASSIFICATION OF LOANS AND BORROWINGS 22 SECTION 1.3 TERMS GENERALLY 22 SECTION 1.4 ACCOUNTING TERMS; GAAP 22 SECTION 1.5 ROUNDING 23 ARTICLE 2. THE CREDITS 23 SECTION 2.1 COMMITMENTS 23 SECTION 2.2 LOANS AND BORROWINGS 23 SECTION 2.3 REQUESTS FOR BORROWINGS 24 SECTION 2.4 FUNDING OF BORROWINGS 25 SECTION 2.5 TERMINATION, REDUCTION AND INCREASE OF COMMITMENTS 25 SECTION 2.6 REPAYMENT OF LOANS; EVIDENCE OF DEBT 27 SECTION 2.7 PREPAYMENT OF LOANS 27 SECTION 2.8 LETTERS OF CREDIT 28 SECTION 2.9 PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS 31 ARTICLE 3. INTEREST, FEES, YIELD PROTECTION, ETC. 33 SECTION 3.1 INTEREST 33 SECTION 3.2 INTEREST ELECTIONS RELATING TO BORROWINGS 34 SECTION 3.3 FEES 35 SECTION 3.4 ALTERNATE RATE OF INTEREST 36 SECTION 3.5 INCREASED COSTS; ILLEGALITY 36 SECTION 3.6 BREAK FUNDING PAYMENTS 38 SECTION 3.7 TAXES 38 SECTION 3.8 MITIGATION OBLIGATIONS 40 ARTICLE 4. REPRESENTATIONS AND WARRANTIES 40 SECTION 4.1 ORGANIZATION; POWERS 40 SECTION 4.2 AUTHORIZATION; ENFORCEABILITY 40 SECTION 4.3 GOVERNMENTAL APPROVALS; NO CONFLICTS 41 SECTION 4.4 FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE 41 SECTION 4.5 PROPERTIES 41 SECTION 4.6 LITIGATION AND ENVIRONMENTAL MATTERS 42 SECTION 4.7 COMPLIANCE WITH LAWS AND AGREEMENTS 43 SECTION 4.8 INVESTMENT AND HOLDING COMPANY STATUS 43 SECTION 4. 9 TAXES 43 SECTION 4.10 ERISA 43 SECTION 4.11 DISCLOSURE 43 SECTION 4.12 SUBSIDIARIES 44 SECTION 4.13 FEDERAL RESERVE REGULATIONS, ETC. 44 ARTICLE 5. CONDITIONS 44 SECTION 5.1 FIRST RESTATEMENT EFFECTIVE DATE 44 SECTION 5.2 EACH CREDIT EVENT 46 ARTICLE 6. AFFIRMATIVE COVENANTS 47 SECTION 6.1 FINANCIAL STATEMENTS AND OTHER INFORMATION 47 SECTION 6.2 NOTICES OF MATERIAL EVENTS 48 SECTION 6.3 LEGAL EXISTENCE 49 Cleco Corporation First Amended and Restated Credit Agreement TABLE OF CONTENTS Page SECTION 6.4 TAXES 49 SECTION 6.5 INSURANCE 50 SECTION 6.6 PAYMENT OF INDEBTEDNESS AND PERFORMANCE OF OBLIGATIONS 50 SECTION 6.7 CONDITION OF PROPERTY 50 SECTION 6.8 OBSERVANCE OF LEGAL REQUIREMENTS 50 SECTION 6.9 INSPECTION OF PROPERTY; BOOKS AND RECORDS; DISCUSSIONS 50 SECTION 6.10 LICENSES, INTELLECTUAL PROPERTY 51 SECTION 6.11 FINANCIAL COVENANTS 51 SECTION 6.12 USE OF PROCEEDS 51 ARTICLE 7. NEGATIVE COVENANTS 51 SECTION 7.1 INDEBTEDNESS; EQUITY INTERESTS 51 SECTION 7.2 LIENS 52 SECTION 7.3 MERGER, CONSOLIDATION, PURCHASE OR SALE OF ASSETS, ETC. 53 SECTION 7.4 LOANS, ADVANCES, INVESTMENTS, ETC. 56 SECTION 7.5 AMENDMENTS, ETC. OF EMPLOYEE STOCK OWNERSHIP PLAN 56 SECTION 7.6 RESTRICTED PAYMENTS 56 SECTION 7.7 TRANSACTIONS WITH AFFILIATES 57 SECTION 7.8 RESTRICTIVE AGREEMENTS 57 SECTION 7.9 PERMITTED HEDGE AGREEMENTS 58 ARTICLE 8. EVENTS OF DEFAULT 58 ARTICLE 9. THE ADMINISTRATIVE AGENT 60 ARTICLE 10. MISCELLANEOUS 62 SECTION 10.1 NOTICES 62 SECTION 10.2 WAIVERS; AMENDMENTS 63 SECTION 10.3 EXPENSES; INDEMNITY; DAMAGE WAIVER 64 SECTION 10.4 SUCCESSORS AND ASSIGNS 65 SECTION 10.5 SURVIVAL 69 SECTION 10.6 COUNTERPARTS; INTEGRATION; EFFECTIVENESS 69 SECTION 10.7 SEVERABILITY 69 SECTION 10.8 RIGHT OF SET-OFF 69 SECTION 10.9 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS 70 SECTION 10.10 WAIVER OF JURY TRIAL 70 SECTION 10.11 HEADINGS 71 SECTION 10.12 INTEREST RATE LIMITATION 71 SECTION 10.13 ADVERTISEMENT 71 SECTION 10.14 USA PATRIOT ACT NOTICE 71 SECTION 10.15 TREATMENT OF CERTAIN INFORMATION 71 SECTION 10.16 SAVINGS CLAUSE 72 (ii) Cleco Corporation First Amended and Restated Credit Agreement SCHEDULES: Schedule 2.1 List of Commitments Schedule 4.6 Disclosed Matters Schedule 4.12 List of Subsidiaries Schedule 7.2 List of Existing Liens Schedule 7.8 List of Existing Restrictions EXHIBITS: Exhibit A Form of Assignment and Assumption Exhibit B Form of Opinion of Counsel to the Borrower Exhibit C Form of Credit Request Exhibit D Form of Note Exhibit E Form of Compliance Certificate Exhibit F Form of Increase Supplement Exhibit G Approved Subordination Terms Exhibit H Form of Departing Lender Letter (iii) Cleco Corporation First Amended and Restated Credit Agreement FIRST AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 2, 2006, by and among CLECO CORPORATION, the Lenders party hereto, JPMORGAN CHASE BANK, N.A. and WESTLB AG, NEW YORK BRANCH, as syndication agents hereunder, KEYBANK NATIONAL ASSOCIATION, UNION BANK OF CALIFORNIA, N.A CALYON, NEW YORK BRANCH and COBANK, ACB, as documentation agents hereunder, and THE BANK OF NEW YORK, as Administrative Agent for the Lenders hereunder. RECITALS A.Reference is made to the Credit Agreement, dated as of April 25, 2005, by and among Cleco Corporation, the lenders party thereto, JPMorgan Chase Bank, N.A. and WestLB AG, New York Branch, as syndication agents, KeyBank National Association and Union Bank of California, N.A., as documentation agents, and The Bank of New York, as administrative agent (as amended prior to the First Restatement Date (as defined below), the “Original Credit Agreement”). B.On the First Restatement Date, the parties hereto desire to make certain changes to the Original Credit Agreement by amending and restating the Original Credit Agreement in its entirety as hereinafter set forth. C.This Credit Agreement amends and restates in its entirety the Original Credit
